Case 7:14-cr-00026-GEC-PMS Document 516 Filed 08/03/20 Page 1 of 18 Pageid#: 2804




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION


  UNITED STATES OF AMERICA                   )        Criminal Action No. 7:14CR00026
                                             )        (Civil Action No. 7:17CV81282)
  v.                                         )
                                             )        MEMORANDUM OPINION
  ANGEL TORRES,                              )
                                             )        By: Hon. Glen E. Conrad
        Defendant.                           )        Senior United States District Judge


         Angel Torres has moved to vacate his federal conviction and sentence under 28 U.S.C.

  § 2255. The government has filed a motion to dismiss, to which Torres has responded, making

  the matter ripe for consideration. For the reasons that follow, the government’s motion to

  dismiss will be granted and Torres’ motion to vacate will be denied.

                                            Background

         On May 8, 2014, the government filed a criminal complaint against Torres, alleging that

  Torres violated 21 U.S.C. § 846 by conspiring to distribute methamphetamine on or about May

  5, 2014, in Carroll County, Virginia.     The criminal complaint and attached affidavit were

  executed by Kevin Moore. At that time, Moore was a police officer employed by the City of

  Salem, Virginia, who served as a member of a United States Drug Enforcement Administration

  (“DEA”) task force. Based on the criminal complaint and affidavit, a warrant was issued for

  Torres’ arrest. Moore executed the warrant on May 12, 2014.

         On June 19, 2014, a grand jury in the Western District of Virginia returned a superseding

  indictment against Torres and ten codefendants. Count One charged Torres with conspiracy to

  distribute and possess with intent to distribute 500 grams or more of a mixture or substance

  containing methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A), and 846.
Case 7:14-cr-00026-GEC-PMS Document 516 Filed 08/03/20 Page 2 of 18 Pageid#: 2805




            The government subsequently received information indicating that Moore had engaged in

  criminal conduct. On October 9, 2014, Moore was arrested on a criminal complaint alleging that

  he had engaged in bribery and obstruction of justice. On December 16, 2014, Moore entered a

  plea of guilty to a one-count felony information, which charged him with agreeing to receive and

  accept sexual favors from a cooperating witness in return for making a favorable sentencing

  recommendation to a federal prosecutor on behalf of that witness, in violation of 18 U.S.C.

  § 201(b)(2)(A). On February 9, 2015, this court sentenced Moore to a term of imprisonment of

  30 months. See United States v. Moore, No. 7:14-cr-00075 (W.D. Va. Feb. 9, 2015).

            In December of 2014, while the charge against Torres remained pending, the

  government provided information about Moore’s prosecution to counsel for Torres and other

  defendants named in the superseding indictment. See Govt.’s Mot. Dismiss Ex. 2, ECF No. 486-

  2; see also Pet.’s Supp’l Opp’n 2, ECF No. 506 (acknowledging that the government “complied

  with its obligations to provide the information about Kevin Moore to counsel for Mr. Torres”).

  Torres now claims that defense counsel failed to share the information with him before he pled

  guilty.

            On March 25, 2015, Torres entered a plea of guilty to Count One of the superseding

  indictment, pursuant to a written plea agreement. As permitted by Rule 11(c)(1)(C) of the

  Federal Rules of Criminal Procedure, the parties agreed that Torres should receive a term of

  imprisonment of 220 months.

            During the plea hearing conducted pursuant to Rule 11, Torres was placed under oath and

  asked a series of questions to ensure that he understood the consequences of pleading guilty. See

  Plea H’rg Tr. 5–35, ECF No. 468. Based on his responses to the court’s questions, the court


                                                   2
Case 7:14-cr-00026-GEC-PMS Document 516 Filed 08/03/20 Page 3 of 18 Pageid#: 2806




  determined that Torres possessed the capacity to make a voluntary and intelligent plea. The

  court also determined that Torres understood the charge to which he was pleading guilty, as well

  as the purpose of the Rule 11 proceeding.

         The court instructed the Assistant United States Attorney (“AUSA”) to review the charge

  against Torres, the elements of the offense to which he intended to plead, the penalties prescribed

  by statute for that offense, and the most important provisions of the plea agreement that Torres

  had reached with the government. Id. In response, the AUSA explained that Torres would be

  pleading guilty to conspiracy to distribute and possess with intent to distribute 500 grams or

  more of a mixture or substance containing methamphetamine. Id. at 8. The AUSA advised that

  such offense carries “a mandatory minimum 10 years’ imprisonment up to the maximum of life

  imprisonment,” as well as “a period of supervised release following incarceration of at least five

  years.” Id. at 9. The AUSA then outlined several sections of the plea agreement, including the

  provision in which the parties “agreed that under the terms of . . . Rule 11(c)(1)(c) that a term of

  220 months of incarceration is an appropriation disposition in [Torres’] case.” Id. at 10. When

  asked if the AUSA’s summary of the plea agreement was consistent with his own understanding

  of the agreement, Torres responded in the affirmative. Id. at 13.

         The court then inquired as to whether Torres was voluntarily pleading guilty. In response

  to questions from the court, Torres confirmed that no one had made any promises or guarantees

  regarding the disposition of his case other than those set forth in the plea agreement, and that that

  no one had attempted to force him to plead guilty. Id. at 14. When asked if he was making a

  plea of guilty because he believed it was in his best interest “and because [he was], in fact, guilty

  of the crime charge in Count One of the indictment,” Torres responded in the affirmative. Id. at


                                                   3
Case 7:14-cr-00026-GEC-PMS Document 516 Filed 08/03/20 Page 4 of 18 Pageid#: 2807




  15.   Torres also indicated that he understood that the parties had agreed to a term of

  imprisonment of 220 months under Rule 11(c)(1)(C), and that he would be entitled to withdraw

  his guilty plea if the court rejected the plea agreement. Id. at 17.

         The court subsequently reviewed additional rights that Torres would waive by pleading

  guilty rather than going to trial. Notwithstanding all of the valuable rights that he would waive

  by pleading guilty, as well as the significant penalties that could be imposed upon conviction,

  Torres indicated that he was “sure” that he still wished to plead guilty. Id. at 33. The court then

  asked Torres to explain what he had done that made him believe that he was guilty of the offense

  charged in Count One of the superseding indictment. In response, Torres advised the court that

  he had entered into an agreement with other people to distribute methamphetamine, and that he

  had “front[ed] drugs to other people . . . with the understanding and the agreement that they

  would sell those drugs and pay [him] at a later time.” Id. at 34–35.

         The court then called upon the AUSA to offer evidence in support of the proposed plea of

  guilty. Proceeding by proffer, the AUSA summarized the government’s evidence as follows:

                 Beginning around 2010 and continuing until at least May of 2014,
                 an organized group of individuals engaged in a conspiracy to
                 distribute large amounts of methamphetamine . . . .

                 The defendant here today, Mr. Angel Torres, was a part of this
                 conspiracy. And he was distributing methamphetamine in and
                 around the Western District of Virginia and the Middle District of
                 North Carolina.

                 Specifically, . . . if he were to go to trial, the evidence would show
                 that Mr. Torres was involved with Gerardo Perez, Silvano Perez-
                 Coronado, Joseph Ryan Gentry, Cristian Perez, and others both
                 charged and not charged at this point in time in the distribution of
                 methamphetamine.



                                                    4
Case 7:14-cr-00026-GEC-PMS Document 516 Filed 08/03/20 Page 5 of 18 Pageid#: 2808




                  The evidence would show that these individuals were actually . . .
                  coming from the California area to this area here in the Western
                  District of Virginia . . . for the purpose of distributing
                  methamphetamine, to make money off of it.

  Id. at 36–37.

          The AUSA proceeded to describe several controlled purchases made from one of Torres’

  codefendants; the events surrounding the execution of a search warrant at a house in Dobson,

  North Carolina, where methamphetamine and firearms were recovered; and the information

  provided by two of Torres’ codefendants following their arrests. Id. at 37–40. The AUSA then

  recounted the events leading up to Torres’ own arrest. Specifically, on May 4, 2014, agents

  conducted an undercover operation to recover approximately two pounds of methamphetamine

  and a vehicle that was used to transport methamphetamine from California. Id. at 41. Following

  a recorded telephone conversation between a confidential source and Torres’ brother, Torres and

  a codefendant went to the confidential source’s residence to retrieve the vehicle and

  methamphetamine. Id. The confidential source advised Torres and the codefendant that the

  items were not at her residence but that she would take them to the area where the vehicle and

  methamphetamine were located. Id. Agents subsequently followed the confidential source,

  Torres, and the codefendant to a Walmart parking lot in Galax, Virginia, where Torres and the

  codefendant were arrested.        Id. at 42.     Approximately two and a half ounces of

  methamphetamine were found in the codefendant’s possession. Id. Following their arrests, the

  codefendant admitted that Torres had been supplying him with methamphetamine since 2011,

  and that the quantity found in his possession was the last of a pound that had been “fronted” by

  Torres. Id.



                                                  5
Case 7:14-cr-00026-GEC-PMS Document 516 Filed 08/03/20 Page 6 of 18 Pageid#: 2809




         The AUSA concluded the summary of the evidence by identifying a number of

  individuals who would have testified against Torres and provided corroborating information

  regarding his involvement in the conspiracy. Id. at 44. The AUSA also emphasized that “the

  conspiracy involved well more than [the] 500 grams of methamphetamine [with] which Mr.

  Torres had been charged.” Id.

         When asked if the AUSA’s summary of the evidence was consistent with Torres’

  understanding as to what the government would have been able to prove if the case had gone to

  trial, Torres responded in the affirmative. Id. at 44. In response to additional questions, Torres

  admitted that the quantity of methamphetamine for which he was responsible “exceeded 500

  grams in quantity,” which would produce a “very high” range of imprisonment under the United

  States Sentencing Guidelines. Id. at 45. Torres also acknowledged that the Guidelines would

  likely “recommend a much greater sentence” than the parties had agreed to in the plea

  agreement. Id.

         At the conclusion of the hearing, the court emphasized that it was an important day for

  Torres, and that he was “proposing to plead guilty pursuant to Rule 11(c)(1)(C) to a serious

  criminal charge with the bargain, . . . understanding, agreement, [or] contract, that [Torres] will

  receive a sentence of 220 months if the court accepts the plea agreement.” Id. at 47. Torres

  advised the court that he did not have any further questions for the court or his attorney, and that

  he was “sure” that he wanted to plead guilty in accordance with the plea agreement. Id. at 48.

  Based on Torres’ sworn statements, the court determined that Torres was capable of making an

  informed plea, that he understood the nature and consequences of his plea, and that his plea of

  guilty was a knowing and voluntary plea supported by an independent basis in fact as to each of


                                                   6
Case 7:14-cr-00026-GEC-PMS Document 516 Filed 08/03/20 Page 7 of 18 Pageid#: 2810




  the essential elements of the conspiracy offense. Id. at 49. The court accepted Torres’ plea of

  guilty and took his plea agreement under advisement. Id.

         In preparation for sentencing, a probation officer prepared a presentence investigation

  report (“PSR”) that summarized Torres’ offense conduct. According to the PSR, Torres was “the

  most culpable of all defendants in this conspiracy,” and “was known as the ‘boss’ to the

  individuals he was supplying methamphetamine.”         PSR ¶¶ 42 & 51, ECF No. 375.           The

  probation officer noted that Torres purchased methamphetamine in California for $6,000 per

  pound, paid couriers to transport the methamphetamine across the country, and then sold the

  methamphetamine in Virginia and North Carolina for $16,000 to $18,000 per pound. Id. at ¶ 42.

  The probation officer identified several coconspirators who distributed methamphetamine for

  Torres, one of whom admitted purchasing a pound of methamphetamine every two to three

  weeks during the course of the conspiracy. Id. at ¶¶ 42, 45. The probation officer also noted that

  Torres “sent individuals to operate and maintain [a] stash house in Dobson, North Carolina,” that

  firearms were stored at the house in Dobson and possessed by Torres’ codefendants, and that

  Torres owned all of the vehicles utilized to transport methamphetamine from California. Id. at

  ¶¶ 42, 51.

         The probation officer determined that Torres was “responsible for a conservative 131.544

  kilograms of methamphetamine,” which resulted in a base offense level of 38 under the

  Sentencing Guidelines. Id. The probation officer also applied a two-level enhancement for

  possession of a firearm, a two-level enhancement for maintaining a premises for the purpose of

  distributing a controlled substance, a three-level leadership enhancement, and a three-level

  reduction for acceptance of responsibility, resulting in a total offense level of 42.      When


                                                  7
Case 7:14-cr-00026-GEC-PMS Document 516 Filed 08/03/20 Page 8 of 18 Pageid#: 2811




  combined with a criminal history category of I, this total offense level produced a recommended

  range of imprisonment of 360 months to life under the advisory Sentencing Guidelines, which

  was well above the 220-month sentence agreed to in the plea agreement. The probation officer

  noted that if the defendant had gone to trial and been convicted, he may not have received credit

  for acceptance of responsibility. Without such credit, the defendant would have potentially faced

  a recommended range of life imprisonment. See id. at ¶ 97.

         Torres appeared for sentencing on September 3, 2015. At the beginning of the hearing,

  both sides agreed that there was a factual basis for the quantity of methamphetamine attributed to

  Torres in the PSR, and that they had no objections to the facts summarized by the probation

  officer or the proposed application of the Sentencing Guidelines. Sentencing Hr’g Tr. 3, 8–10,

  ECF No. 469.      Accordingly, the court adopted the PSR in its entirety and utilized it in

  determining whether to accept the plea agreement. After hearing from counsel regarding the

  parties’ agreement under Rule 11(c)(1)(C), the court advised Torres that it was of the belief that

  the agreed-upon sentence of 220 months was fair, and that the court intended to approve the plea

  agreement. Id. at 16. The court emphasized that the agreed-upon sentence constituted a “major

  reduction” in light the scope of the conspiracy, and that it was “not likely that [Torres would] get

  any additional time off down the road.” Id. When asked if he still wanted the court to approve

  the plea agreement, Torres responded in the affirmative. Id. Consequently, the court accepted

  the plea agreement and imposed the agreed-upon term of imprisonment of 220 months. The

  judgment was entered on September 8, 2015. Torres did not appeal his conviction or sentence.

         On October 10, 2017, Torres moved to vacate his conviction and sentence under § 2255.

  The original motion, which was filed pro se, lists three grounds for relief. In his first and


                                                   8
Case 7:14-cr-00026-GEC-PMS Document 516 Filed 08/03/20 Page 9 of 18 Pageid#: 2812




  primary claim, Torres alleges that defense counsel provided ineffective assistance by allowing

  him to plead guilty without reviewing the evidence that the original case agent, Kevin Moore,

  had been convicted of bribery. In his second claim, Torres summarily alleges that defense

  counsel failed to completely advise him of the facts and law relevant to his decision to plead

  guilty, failed to timely move for the suppression of evidence material to Torres’ conviction,

  failed to timely object to the unlawful admission of evidence, and failed to investigate or present

  unspecified evidence at the sentencing hearing. In his third claim, Torres alleges that he was

  convicted and sentenced in violation of his constitutional rights.

         On April 6, 2018, the government moved to dismiss Torres’ § 2255 motion on the

  grounds that the motion was not timely filed and that the claims of ineffective assistance fail on

  the merits. Following the filing of the government’s motion, Torres submitted a response in

  opposition.

         On October 2, 2018, the court appointed the Office of the Federal Public Defender

  (“FPD”) to consult with Torres regarding the claims raised in his § 2255 motion. The pending

  motion to dismiss was taken under advisement pending further order of the court.

         On May 21, 2019, the FPD filed a supplemental brief in opposition to the government’s

  motion to dismiss and a request for an evidentiary hearing. On June 11, 2019, the government

  filed an amended reply. The matter is ripe for disposition.

                                              Discussion

         I.      Applicable Legal Standards

         Section 2255 sets forth four grounds on which a prisoner in federal custody may

  collaterally attack his sentence: (1) “the sentence was imposed in violation of the Constitution or


                                                   9
Case 7:14-cr-00026-GEC-PMS Document 516 Filed 08/03/20 Page 10 of 18 Pageid#: 2813




   laws of the United States”; (2) “the court was without jurisdiction to impose such sentence”; (3)

   “the sentence was in excess of the maximum authorized by law,” or (4) the sentence “is

   otherwise subject to collateral attack.” 28 U.S.C. § 2255(a). The petitioner bears the burden of

   proof by a preponderance of the evidence. Miller v. United States, 261 F.2d 546, 547 (4th Cir.

   1958).

            The court may resolve a § 2255 motion without conducting an evidentiary hearing if “the

   files and records of the case conclusively show that the prisoner is entitled to no relief.” 28

   U.S.C. § 2255(b). “When the district court denies § 2255 relief without an evidentiary hearing,

   the nature of the court’s ruling is akin to a ruling on a motion for summary judgment.” United

   States v. Poindexter, 492 F.3d 263, 267 (4th Cir. 2007). In such a circumstance, the facts must

   be considered “in the light most favorable to the § 2255 movant.” Id. However, speculative or

   conclusory allegations do not entitle a movant to an evidentiary hearing, much less relief under

   § 2255.        See United States v. Roane, 378 F.3d 382, 400–01 (4th Cir. 2004) (noting that

   “conclusory assertions” or “airy generalities” are insufficient “to stave off summary judgment or

   entitle a habeas petitioner to an evidentiary hearing”) (internal quotation marks and citation

   omitted); see also Jones v. Polk, 401 F.3d 257, 269 (4th Cir. 2005) (“[A] federal habeas court is

   permitted to hold [an evidentiary] hearing only if the petitioner alleges additional facts that, if

   true, would entitle him to relief.”) (internal quotation marks and citation omitted).

            II.      Claims of Ineffective Assistance

            In seeking relief under § 2255, Torres claims that his attorney provided ineffective

   assistance. Such claims are reviewed under the framework established by the Supreme Court in

   Strickland v. Washington, 466 U.S. 668 (1984). To prevail on an ineffective assistance claim, a


                                                    10
Case 7:14-cr-00026-GEC-PMS Document 516 Filed 08/03/20 Page 11 of 18 Pageid#: 2814




   petitioner must establish (1) that counsel’s performance was so deficient that he was not

   functioning as counsel guaranteed by the Sixth Amendment, meaning that counsel’s performance

   fell below “an objective standard of reasonableness,” and (2) that the deficient performance

   prejudiced the defense, which requires a showing that “there is a reasonable probability that, but

   for counsel’s unprofessional errors, the result of the proceedings would have been different.”

   Strickland, 466 U.S. at 687–88, 694. A petitioner must meet both prongs of the test; neither

   deficient performance or prejudice alone will suffice. Id. at 697.

           A.       Claim of ineffective assistance related to Kevin Moore

           In his primary claim of ineffective assistance, which is the sole focus of the supplemental

   brief filed by the FPD, Torres alleges that defense counsel was ineffective for failing to inform

   him of Kevin Moore’s prosecution and conviction. Torres alleges that “he would not have pled

   guilty at all, but would have proceeded to trial,” if “he had known that the officer whose affidavit

   initiated his prosecution” had been charged with the type of “gross criminal conduct that had sent

   Moore to prison.” Pet.’s Supp’l Opp’n 3, ECF No. 506.

           In moving to dismiss this claim, the government argues that Torres is unable to satisfy

   either prong of the Strickland test. Upon review of the record, the court concludes that the claim

   can be disposed of on the prejudice prong. Accordingly, the court need not address the existing

   factual dispute concerning the performance prong. 1 See Strickland, 466 U.S. at 697 (“[A] court

   need not determine whether counsel’s performance was deficient before examining prejudice

   suffered by the defendant as a result of the alleged deficiencies . . . . If it is easier to dispose of an

           1
              The government submitted an affidavit from defense counsel indicating that he and Torres discussed
   Moore’s charge and the surrounding allegations during at least one conversation, and that Moore’s prosecution was
   a matter of general knowledge at the Roanoke City Jail, where Torres was being held. Torres disputes counsel’s
   allegations and asserts that “he was NOT advised and was NOT aware of the legal problems of Officer Kevin C.
   Moore prior to his plea of guilty.” Statement of Disputed Issues of Material Fact ¶ 1(B), ECF No. 488-1.
                                                          11
Case 7:14-cr-00026-GEC-PMS Document 516 Filed 08/03/20 Page 12 of 18 Pageid#: 2815




   ineffectiveness claim on the ground of lack of sufficient prejudice, which we expect will often be

   so, that course should be followed.”).

          In the context of a guilty plea, a defendant can establish prejudice only by demonstrating

   “a reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and

   would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985). Importantly,

   the defendant’s “subjective preferences . . . are not dispositive; what matters is whether

   proceeding to trial would have been objectively reasonable in light of all of the facts.” United

   States v. Fugit, 703 F.3d 248, 260 (4th Cir. 2012). As the United States Court of Appeals for the

   Fourth Circuit has explained:

                  The challenger “cannot make that showing merely by telling [the
                  court] now that [he] would have gone to trial then if [he] had
                  gotten different advice.” Pilla v. United States, 668 F.3d 368, 372
                  (6th Cir. 2012). In other words, to obtain relief from a guilty plea,
                  the defendant must do more than allege he would have insisted on
                  going to trial if counsel had not misadvised him as to the
                  consequences of that decision. The “petitioner must convince the
                  court that a decision to reject the plea bargain would have been
                  rational under the circumstances.” Padilla v. Kentucky, 559 U.S.
                  356, 372 (2010).

   Christian v. Ballard, 792 F.3d 427, 452 (4th Cir. 2015).

          The circumstances in this case are similar to those in United States v. Dyess, 730 F.3d

   354 (4th Cir. 2013), in which the Fourth Circuit concluded that the defendant could not make the

   requisite showing of prejudice resulting from trial counsel’s alleged failure to discover and

   disclose a lead investigator’s misconduct prior to the defendant’s guilty plea. During the course

   of the criminal proceedings, the investigator had an affair with the defendant’s wife and

   allegedly helped to craft her testimony at the defendant’s sentencing hearing. 730 F.3d at 358.

   Although the defendant received information prior to the hearing that led him to suspect that his

                                                   12
Case 7:14-cr-00026-GEC-PMS Document 516 Filed 08/03/20 Page 13 of 18 Pageid#: 2816




   wife had become romantically involved with the investigator, trial counsel declined to raise the

   issue without concrete evidence. Id. at 362. The defendant was ultimately sentenced to life

   imprisonment. Id. at 358. After unsuccessfully appealing the district court’s decision to deny

   his motion to withdraw the guilty plea, the defendant moved to vacate his sentence under § 2255

   on the basis that trial counsel was ineffective in failing to discover and disclose the investigator’s

   misconduct. On appeal from the denial of the § 2255 motion, the Fourth Circuit concluded that

   the district court “correctly dismissed” this claim under Strickland, explaining as follows:

                  . . . Dyess cannot show prejudice. Dyess was facing a potential life
                  sentence; he pled guilty shortly after the Government informed
                  him that his only opportunity to avoid a life sentence was to be
                  acquitted or to plead guilty and offer substantial assistance in
                  exchange for a sentence reduction [under § 5K1.1 of the
                  Sentencing Guidelines]. Dyess then failed to offer assistance. The
                  Government had overwhelming evidence of Dyess’ guilt—his
                  arrest and prosecution were the result of a long investigation
                  complete with wiretaps, drug buys, and co-conspirator testimony.
                  Dyess also received a substantial benefit from pleading guilty—the
                  Government dismissed nine of the eleven counts against him, one
                  of which carried a 20-year mandatory minimum. We recognize
                  that Dyess ultimately received a life sentence despite pleading
                  guilty. This fact, however, does not change our analysis because,
                  at the time Dyess entered his plea, a rational defendant would have
                  recognized that a conviction inevitably would lead to a life
                  sentence. Conversely, entering a plea agreement, which removed a
                  count with a higher mandatory minimum (20 years under § 848
                  versus ten years under § 841(b)), and offering substantial
                  assistance provided the best opportunity to avoid a life sentence.
                  While Dyess subjectively claims he would have gone to trial had
                  he known of Hart and Rader’s relationship, objectively a
                  reasonable defendant would have pled guilty and offered
                  substantial assistance.

   Id. at 362–63 (footnote omitted).

          The Fourth Circuit reached a similar conclusion in United States v. Santiago, 632 F.

   App’x 769 (4th Cir. 2015), in which defense counsel failed to notice that “the district court

                                                    13
Case 7:14-cr-00026-GEC-PMS Document 516 Filed 08/03/20 Page 14 of 18 Pageid#: 2817




   committed error [at the Rule 11 hearing] when it stated that Santiago faced a maximum of five

   years imprisonment rather than a minimum of five years.” 632 F. App’x at 774. The Fourth

   Circuit acknowledged that the failure to alert a criminal defendant to a potential mandatory

   minimum sentence is “a serious omission that strikes at the core of Rule 11.” Id. Nonetheless,

   the Court held that the fact that Santiago’s counsel failed to notice the district court’s error did

   “not mean that Santiago was prejudiced by his counsel’s failure,” as required by Strickland. Id.

   In determining that the claim of ineffective assistance could be disposed of on the prejudice

   prong, the Fourth Circuit noted that the government “presented overwhelming evidence of

   Santiago’s guilt.” Id. Additionally, “the low-end of Santiago’s guidelines range on Count 1

   dropped from 70 to 51 months as a result of the three-level reduction of acceptance of

   responsibility provided by the plea agreement.” Id. If Santiago had gone to trial and not

   received such reduction, “he would have been looking at a longer sentence on Count 1.” Id. “In

   effect, then, the ‘only consequence’ of Santiago’s decision to plead guilty rather than going to

   trial” was that Santiago “‘got a shorter prison term’” than he would have otherwise received. Id.

   at 775 (quoting Pilla, 668 F.3d at 373). The Fourth Circuit concluded that such decision

   “certainly did not prejudice Santiago.” Id.     Because Santiago could not establish “Strickland

   prejudice,” the Fourth Circuit affirmed the dismissal of his § 2255 motion. Id.

          In this case, as in Dyess and Santiago, the government possessed overwhelming evidence

   of Torres’ guilt, including the evidence proffered at the Rule 11 hearing that Torres did not

   dispute. During the hearing, Torres admitted that he conspired to distribute over 500 grams of

   methamphetamine, and there is simply no evidence in the record to contradict the facts on which

   the court relied to accept his plea of guilty. In addition, Torres received substantial benefits from


                                                    14
Case 7:14-cr-00026-GEC-PMS Document 516 Filed 08/03/20 Page 15 of 18 Pageid#: 2818




   pleading guilty pursuant to a Rule 11(c)(1)(C) agreement. By doing so, Torres limited his

   potential sentence to 220 months on a charge that carried a statutory maximum of life

   imprisonment.        If Torres had gone to trial and not received credit for acceptance of

   responsibility, he would have potentially faced a recommended life term under the Sentencing

   Guidelines, based on his significant involvement in the conspiracy and the large quantity of

   methamphetamine for which he was responsible. Thus, the practical consequence of Torres’

   decision to plead guilty is that he received a shorter sentence than he would have received if he

   had gone to trial. That decision did not prejudice Torres. See id.

            For these reasons, the court believes that the record conclusively shows that Torres is not

   entitled to relief under Strickland.            While Torres subjectively claims that he would have

   proceeded to trial if he had known about Moore’s prosecution, Torres “cannot show that

   declining to plead guilty ‘would have been rational under the circumstances.’” Fugit, 703 F.3d at

   260 (quoting Padilla, 559 U.S. at 372); see also Pilla, 668 F.3d at 373 (holding that “no rational

   defendant in Pilla’s position would have proceeded to trial” where the defendant “faced

   overwhelming evidence of her guilt” and “would have faced a longer term of incarceration” if

   she had proceeded to trial). Thus, this claim of ineffective assistance clearly fails for lack of

   prejudice. 2




            2
              Having determined that the record conclusively shows that Torres is unable to satisfy the prejudice prong
   of Strickland, the court denies Torres’ request for an evidentiary hearing on this claim. Additionally, in light of the
   court’s decision, the court finds it unnecessary to address whether this claim was timely filed. See 28 U.S.C.
   § 2255(f)(4) (allowing a federal prisoner to file a motion to vacate within one year of “the date on which the facts
   supporting the claim or claims presented could have been discovered through the exercise of due diligence”); see
   also Pet.’s Supp’l Opp’n at 4 (asserting that Torres “filed his petition within one year of learning about Moore’s
   prosecution and conviction”).
                                                            15
Case 7:14-cr-00026-GEC-PMS Document 516 Filed 08/03/20 Page 16 of 18 Pageid#: 2819




          B.      Remaining claims of ineffective assistance

          In addition to the foregoing claim pursued by the FPD, Torres’ original motion includes a

   second claim of ineffective assistance, in which he summarily alleges that counsel (1) failed to

   completely advise him of the facts and law relevant to his decision to plead guilty, (2) failed to

   timely move for the suppression of evidence material to Torres’ conviction, (3) failed to timely

   object to the unlawful admission of evidence, and (4) failed to investigate or present available

   evidence at the sentencing hearing. See Pet.’s § 2255 Mot. at 12, ECF No. 472. Unlike his first

   claim of ineffective assistance, this claim is wholly conclusory. Torres does not identify any

   particular evidence that should have been investigated, challenged, or presented by counsel. Nor

   does he identify any specific legal or statutory principles that were not explained to him before

   he entered a plea of guilty. Under existing precedent, such vague and conclusory allegations of

   ineffective assistance are insufficient to avoid dismissal and do not entitle Torres to an

   evidentiary hearing.    See Roane, 378 F.3d at 400–01; see also Dyess, 730 F.3d at 359

   (emphasizing that “vague and conclusory allegations contained in a § 2255 petition may be

   disposed of without further investigation by the District Court”) (internal quotation marks and

   citation omitted).

          III.    Other Alleged Constitutional Violations

          The same deficiencies exist with respect to the third and final claim asserted in Torres’

   original form motion, in which he summarily states as follows:

                  Torres’ conviction and sentence are violative of his right to
                  freedom of speech and to petition, his right to be free of
                  unreasonable search and seizure, his right to due process of law,
                  his rights to counsel, to jury trial, to confrontation of witnesses, to
                  present a defense, and to compulsory process, and his right to be
                  free of cruel and unusual punishment under the Constitution.

                                                    16
Case 7:14-cr-00026-GEC-PMS Document 516 Filed 08/03/20 Page 17 of 18 Pageid#: 2820




   Pet.’s § 2255 Mot. at 5. Torres does not elaborate on this claim in any of the memoranda filed in

   support of his motion. 3          Because the claim is devoid of further explanation or factual

   development, it “fail[s] the requirement that a habeas petition ‘is expected to state facts that point

   to a real possibility of constitutional error.’” Dyess, 730 F.3d at 359 (quoting Blackledge v.

   Allison, 431 U.S. 63, 75 n.7 (1977)). Accordingly, the claim may be dismissed without further

   investigation or discussion. 4 Id.

                                                      Conclusion

            For the reasons stated, the court is convinced that the record conclusively shows that

   Torres was not prejudiced as a result of counsel’s purported failure to disclose the information

   pertaining to Kevin Moore, and that Torres has not alleged any additional facts that, if true,

   would entitle him to relief under § 2255. Accordingly, the court will grant the government’s

   motion to dismiss and deny Torres’ motion. Additionally, because Torres has failed to make a

   substantial showing of the denial of a constitutional right, the court will deny a certificate of

   appealability. See 28 U.S.C. § 2253(c).




            3
              Subsequent submissions from Torres and the FPD focus exclusively on the claim of ineffective assistance
   related to Kevin Moore’s prosecution.
            4
              The court notes that it is unclear from the original motion whether Torres intended to assert a separate
   claim regarding the voluntariness of his plea in light of counsel’s alleged failure to disclose Moore’s criminal
   conduct. In any event, such claim is subsumed by his ineffective assistance claim and subject to dismissal for the
   same reasons set forth above. See Hill, 474 U.S. at 58 (holding that “the two-part Strickland v. Washington test
   applies to challenges to guilty pleas based on ineffective assistance of counsel”); see also United States v.
   Hernandez, 242 F.3d 110, 112 (2d Cir. 2001) (“To evaluate a claim that a guilty plea was involuntary or unknowing
   due to ineffective assistance of counsel, we use the familiar framework established in Strickland.”) (citing Hill, 474
   U.S. at 57–58).

                                                            17
Case 7:14-cr-00026-GEC-PMS Document 516 Filed 08/03/20 Page 18 of 18 Pageid#: 2821




          The Clerk is directed to send copies of this memorandum opinion and the accompanying

   order to Torres and all counsel of record.

          DATED: This 3rd day of August, 2020.


                                                _______________________________
                                                  Senior United States District Judge




                                                  18
